Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
This action is a final rejection
Claims 1-3, 5-17, and 19-30 remain pending
Claims 1, 6, 15, 20, 29, and 30 were amended
Claims 4 and 18 were cancelled
Claims 1-3, 5-17, and 19-30 are rejected under 35 USC § 101
Claims 1-3, 5-17 and 19-30 are rejected under 35 USC § 103


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 9-20-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9-19-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-3, 5-17, and 19-30] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-30, the claims recite an abstract idea of mitigating risk for investors of financial assets. 
Independent Claims 1, 15 and 29 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 15, and 29 recite a method and system of operating a financial tool and a financial tool comprising a processing unit.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “the financial asset belonging to first risk group of a plurality of risk groups and being assigned to a category as part of a requlatory framework, the plurality of risk groups defining a plurality of risk levels for financial assets as part of the requlatory framework“; “the financial data pertaining to a plurality of financial assets being assigned to the category, the plurality of financial assets belonging to respective ones of the plurality of risk groups“; “ranking in real-time the plurality of risk groups in accordance with a performance metric based on the financial data”; “inserting … the financial asset in the ranking in accordance with the performance metric to compare the financial asset against the plurality of financial assets belonginq to the category in accordance with the requlatory framework“; “assigning … a common graphical element to the financial asset and to the first risk group to which the financial asset belongs“; “determining, at the ranking module, an updated ranking of the plurality of risk groups based on the additional user input“; and “automatically rearranginq, at the graphics module, the positioning of the plurality of cells on the display device based on the updated ranking“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites mitigating risk for investors of financial assets. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1, 15 and 29 recite: “at a computing device comprising an input module, a ranking module, and a graphics module, the computing device communicatively coupled with at least one financial information database over a network”; and “display device“; in addition claim 15 and 29 recite: “a processing unit”; and in addition claim 15 recites “a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))

In addition Claims 1, 15 and 29 recite: “receiving a user selection of a financial asset”; “acquiring… financial data“; “displaying the plurality of risk groups and the financial asset as ranked, as a chart comprising a plurality of cells, a positioning of the plurality cells on the display device corresponding to the ranking wherein the financial asset and the first risk group are displayed with the common graphical element, and wherein remaining ones of the plurality of risk groups are displayed with respective graphical elements different from the common graphical element“; and “receiving, …, additional user input related to at least one of the financial asset and a subsequent selection of another financial asset“; amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claims 1, 15 and 29 recite: “at a computing device comprising an input module, a ranking module, and a graphics module, the computing device communicatively coupled with at least one financial information database over a network”; and “display device“; in addition claim 15 and 29 recite: “a processing unit”; and in addition claim 15 recites “a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))

In addition Claims 1, 15 and 29 recite: “receiving a user selection of a financial asset”; “acquiring… financial data“; “displaying the plurality of risk groups and the financial asset as ranked, as a chart comprising a plurality of cells, a positioning of the plurality cells on the display device corresponding to the ranking wherein the financial asset and the first risk group are displayed with the common graphical element, and wherein remaining ones of the plurality of risk groups are displayed with respective graphical elements different from the common graphical element“; and “receiving, …, additional user input related to at least one of the financial asset and a subsequent selection of another financial asset“; amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-14, dependent on claim 1 and claims 16-28 dependent on claim 15 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 15 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1, and claim 16 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting “wherein the financial asset is one of a mutual fund, a segregated fund, and an Exchange-Traded Fund”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the financial asset is composed of one of a mutual fund, a segregated fund and an Exchange-Traded Fund without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 1, and claim 17 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting “wherein the performance metric is a rate-of-return over a period of time”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the performance metric is defined as a rate-of return over a period of time without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1, and claim 19 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting, “wherein the common graphical element is a colour”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the common graphical element is defined as a color without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1, and claim 20 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 6 and 20 recite “wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a chart with a plurality of rows, at least one column, and defining a plurality of cells, each of the at least one columns being representative of a respective time period, and each cell having a respective label indicative of one of one of the risk groups and the financial asset”.  These claims amounts to no more than the display of the plurality of risk groups and financial assets comprising displaying a chart with multiple rows, and at least one column representative of a time period, with each cell in the chart having a label indicative of one of the risk groups and the financial asset, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 7 dependent on claim 6, and claim 21 dependent on claim 20 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 7 and 21 recite, “wherein each risk group is colour-coded, wherein displaying the plurality of risk groups and the financial asset as ranked further comprises displaying a risk bar which sorts the colours according to the risk levels from lowest to highest”.  These claims amounts to no more than color coding each risk group in addition to displaying a risk bar that sorts the colors corresponding to the risk of the financial assets from lowest to highest, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 8 dependent on claim 7, and claim 22 dependent on claim 21 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 8 and 22 recite, “wherein displaying the plurality of risk groups and the financial CANDMS \129469469\126asset as ranked further comprises displaying an additional column defining a second plurality of cells, each of the second plurality of cells representative of an average”.  These claims amounts to no more than displaying an additional column defining a plurality of cells each of which representing an average, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 9 dependent on claim 7, and claim 23 dependent on claim 20 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 9 and 23 recite, “wherein displaying the plurality of risk groups and the financial asset as ranked further comprises overlaying a trend line connecting cells having the labels indicative of the financial asset”.  These claims amounts to no more than displaying a trend line connecting cells corresponding to the financial asset that is overlaid on the chart, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 10 dependent on claim 1, and claim 24 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 10 and 24 recite, “wherein displaying the plurality of risk groups and the financial asset further comprises hiding at least one of the plurality of risk groups”.  These claims amounts to no more than displaying of risk groups and financial assets further comprises hiding a least one of the plurality of risk groups, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 11 dependent on claim 1, and claim 25 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting “further comprising changing a time period associated with the ranking”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the time period associated with the ranking can be changed without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2)

Claim 12 dependent on claim 1, and claim 26 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 12 and 26 recite, “subsequent to displaying the plurality of risk groups and the financial asset, receiving an input indicative of deselecting the risk groups; and displaying the financial asset as ranked with the common graphical element”.  These claims amounts to no more than after displaying the various risk groups and financial asset, receiving an input to deselect the risk groups and displaying the financial asset that is ranked with the common graphical element, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 13 dependent on claim 1, and claim 27 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 13 and 27 recite, “wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a plurality of interactive elements each associated with a respective one of the plurality of risk groups, the method further comprising, in response to detecting an interaction with one of the plurality of interactive elements, displaying a contextual menu”.  These claims amounts to no more than the display of the plurality of risk groups and the ranked financial asset that comprises displaying a plurality of interactive elements each associated with one of the plurality of risk groups and in addition displaying a contextual menu in response to detecting an interaction with one of the plurality of interactive elements, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 14 dependent on claim 13, and claim 28 dependent on claim 27 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting: 
“in response to detecting a supplementary interaction with one of the at least one supplementary interactive elements: 
inserting the supplementary financial asset in the ranking in accordance with the performance metric; 
assigning a supplementary common graphical element to the supplementary CANDMS \129469469\127financial asset based on the risk group to which the financial asset belongs;  
it adds to the abstract idea of mitigating risk for investors of financial assets whereby in response to detecting a supplementary interaction with one of the at least one supplementary elements; inserts the supplementary financial asset in the ranking in accordance with the performance metric; and assigns a supplementary common graphical element to the supplementary financial asset based on the risk group to which the financial asset belongs; without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2)  

Claim 14 dependent on claim 13, and claim 28 dependent on claim 27 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 14 and 28 recite “wherein displaying the contextual menu comprises displaying at least one supplementary interactive element, the method further comprising: 
in response to detecting a supplementary interaction with one of the at least one supplementary interactive elements: 
receiving a selection of a supplementary financial asset based on the supplementary interaction; and 
displaying the plurality of risk groups, the financial asset, and the supplementary financial asset as ranked with the common graphical element and the supplementary common graphical element wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a plurality of interactive elements each associated with a respective one of the plurality of risk groups, the method further comprising, in response to detecting an interaction with one of the plurality of interactive elements, displaying a contextual menu”.  
These claims amounts to no more than receiving a selection of supplementary financial assets and displaying the contextual menu comprising displaying at least one supplementary interactive element, and in response to detecting a supplementary interaction with one of the at least one supplementary elements; and displays a plurality of risk groups, the financial asset, and the supplementary financial asset as ranked with the common graphical element and the supplementary common graphical element, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Independent Claim 30 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 30 recites a method of operating a financial tool.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “financial assets belonging to one of a plurality of risk groups defining a plurality of risk levels for financial assets, the portfolio being associated with an aggregate risk level based on the risk groups to which the plurality of financial assets belong”; “ “the financial data pertaining to a second plurality of financial assets being assigned to the category, the second plurality of financial assets belonginq to respective ones of the plurality of risk groups“; “ranking in real-time the plurality of risk groups in accordance with a performance metric based on the financial data”; “inserting …the portfolio in the ranking in accordance with the performance metric“; “assigning a graphical element to the portfolio that is representative of the aggregate risk level of the portfolio, the graphical element based on predetermined graphical elements associated with at least one of the risk groups“; “determining, at the ranking module, an updated ranking of the plurality of risk groups based on the additional user input“; and “automatically rearranging, at the graphics module, the positioning of the plurality of cells on the display device based on the updated ranking“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites a risk mitigating tool for financial assets. (refer to MPEP 2106.04(a)(2)). Accordingly, this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO).
Claim 30 recites: “at a computing device comprising an input module, a ranking module, and a graphics module, the computing device communicatively coupled with at least one financial information database over a network“; and “display device“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))

In addition claim 30 recites: “receiving an indication of a portfolio composed of a first plurality of financial assets”; “acquiring …, financial data ..“; “displaying the plurality of risk groups and the portfolio as ranked as a chart comprising a plurality of cells, a positioning of the plurality cells on the display device corresponding to the ranking with the graphical element , wherein the portfolio is displayed with the graphical element and wherein the plurality of risk groups are displayed with the predetermined graphical elements“; and “receiving…, additional user input related to at least one of the first plurality of financial assets and a subsequent selection of other financial assets“;  that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 30 recites: “at a computing device comprising an input module, a ranking module, and a graphics module, the computing device communicatively coupled with at least one financial information database over a network“; and “display device“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).

In addition Claim 30 recites: “receiving an indication of a portfolio composed of a first plurality of financial assets”; “acquiring …, financial data ..“; “displaying the plurality of risk groups and the portfolio as ranked as a chart comprising a plurality of cells, a positioning of the plurality cells on the display device corresponding to the ranking with the graphical element , wherein the portfolio is displayed with the graphical element and wherein the plurality of risk groups are displayed with the predetermined graphical elements“; and “receiving…, additional user input related to at least one of the first plurality of financial assets and a subsequent selection of other financial assets“; amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-3, 10-17, 24-30 are rejected under 35 U.S.C. 103 as being un-patentable by Johnson et.al.  (US 2008/0207333 A1) hereinafter “Johnson”, in view of Kimball et.al. (US 2014/0109002 A1) hereinafter “Kimball”, in further view of Cutler et.al. (US 2003/0069834 A1) hereinafter “Cutler”. 

Regarding claim 1, 15 and 29 Johnson teaches:
A computer-implemented method for operating a financial tool, the method comprising; 
A system for operating a financial tool, the system comprising: (See at least [0046] via: “…the NML may provide real 15-20 minute delayed financial market quotes from the NASDAQ, the American Exchange, the New York Stock Exchange…”)
A financial tool comprising a processing unit configured for:   
a processing unit; and (See at least [0125] via: “…In FIG. 21, access to the NML is provided by a network-enabled computer 2102…”) 
a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: (see at least [0009] via: “…there is provided a computer readable storage medium tangibly storing instructions for performing a competitive simulation based on a sport, the instructions being executable so as to cause a computer in a network environment to perform method steps…”) 
at a computing device comprising an input module, a ranking module, and a graphics module, the computing device communicatively coupled with at least one financial information database over a network:  Although Johnson does teach: “communicatively coupled with at least once financial information database over a network” (See at least: [0046] via: “…the NML may provide real 15-20 minute delayed financial market quotes from the NASDAQ, the American Exchange, the New York Stock Exchange, etc. In particular, FIG. 2 shows several illustrative stock exchanges that provide stock information for the National Money League, in accordance with an exemplary embodiment. FIG. 2 shows the NASDAQ 202, the NYSE 204, and AMEX 206, although other markets and/or exchanges are also possible…”), Johnson is silent “a computing device comprising an input module, ranking module, and graphics module” that is taught by Kimball: (See at least [0016] via: “…User interface module 120 controls at least a portion of the user interfaces of computer device 100 …. The user interface module 120 may include at least one of the following: a graphics module 122, … a clustering and ranking module 130, … a public feed module …) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson to incorporate the teachings of Kimball because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding systems and/or methods in which users build stock portfolios, with the performance of each user's stock portfolio being based on one or more stock market related metrics (e.g., price per share, market capitalization, volume of trade, etc.). with a user's portfolio formed and/or reformed so as to comply with certain predefined criteria (e.g., company traded on a particular exchange, company belonging to a particular market sector, etc.)., could be modified to include Kimball’s teaching regarding a computer implemented method that includes a computer device with a display,  a receiving input, comprising accessing information from an information library and sorting the information into information groups by grouping the information and further displaying in a first graphical user interface on the display a single subset or multiple subsets of the information groups arranged adjacent to each other within the display, and wherein the information groups each include an access point in order to facilitate users with a process that enables the inputting, ranking, and displaying of financial information managed by Johnson’s system in a way that is easy to use (Kimball [0003]). 
receiving at the input module a user selection of a financial asset, the financial asset belonging to first risk group of a plurality of risk groups and being assigned to a category as part of a requlatory framework, the plurality of risk groups defining a plurality of risk levels for financial assets as part of the requlatory framework; (See at least [0062] via: “…portfolio may be created through a draft. When the "Auto Draft Team" option is selected, the team/portfolio may be selected automatically, without direct user controller…”; in addition see figure 6; see at least [0110] via: “….a bench player may commit a technical foul (e.g., if it performs poorly, receives negative press, violates an SEC or other regulation or law, etc.)…” in addition see at least [0127] via: “…Stock Feed Applications 2124 access stock feed applications, provide weekly closing feed for all stock symbols on Fridays, daily closing feed for all stock symbols, and hourly feed for all symbols included in active leagues….”)  
acquiring at the input module and over the network, financial data from the at least one financial information database, the financial data pertaining to a plurality of financial assets being assigned to the category, the plurality of financial assets belonging to respective ones of the plurality of risk groups; (See at least [0062] via: “…portfolio may be created through a draft. When the "Auto Draft Team" option is selected, the team/portfolio may be selected automatically, without direct user controller…”; in addition see figure 6..”; in addition see at least: [0046] via: “…the NML may provide real 15-20 minute delayed financial market quotes from the NASDAQ, the American Exchange, the New York Stock Exchange, etc. In particular, FIG. 2 shows several illustrative stock exchanges that provide stock information for the National Money League, in accordance with an exemplary embodiment. FIG. 2 shows the NASDAQ 202, the NYSE 204, and AMEX 206, although other markets and/or exchanges are also possible….”; in addition see at least [0122] via: “…The National Money League may provide links and/or modules throughout the site for news and information regarding the stock market, financial and business, and/or sports. In certain exemplary embodiments, the news may be kept current using a commercially available feed…”)      
ranking in real-time, at the ranking module the plurality of risk groups in accordance with a performance metric based on the financial data; (See at least [0063] via: “…"Semi-automatic" drafting also may be setup such that, for example, at least some user preference information is entered before the draft. For example, a user may rank order all stocks or a large number of stocks…. In still another example, a user may program the NML to favor certain types of stocks above others when performing the automatic selection (e.g., favor large value stocks, growth stocks, high market capitalization stocks, technology stocks, particular industry stocks, etc.)…”; in addition see at least [0075] via: “…possible ..to receive real-time …. stock information…”) 
inserting at the ranking module the financial asset in the ranking in accordance with the performance metric to compare the financial asset against the plurality of financial assets belonging to the category in accordance with the requlatory framework; (See at least [0066] via: “…a user also may manually draft a team/portfolio. When the draft starts, the user may be able to select a stock by looking at the draft board….”; in addition see at least [0063] via: “…a user may rank order all stocks or a large number of stocks…”)  
assigning at the graphics module a common graphical element to the financial asset and the risk group to which the financial asset belongs; and (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; examiner notes that the action labelled column entirely populated with “Buy” represents a common graphical element to the financial asset and risk groups) 
displaying on the display device   by the graphics module the plurality of risk groups and the financial asset as ranked, as a chart comprising a plurality of cells, a positioning of the plurality cells on the display device corresponding to the ranking wherein the financial asset and the first risk group are displayed with the common graphical element, and wherein remaining ones of the plurality of risk groups are displayed with respective graphical elements different from the common graphical element. (See at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed…”;    Examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W; in addition see at least [00135] via: “…It will be appreciated that the displays/screenshots described herein are provided by way of example and illustration, and without limitation. Many combinations and/or arrangements of the relevant information, and selection and action mechanisms, are contemplated herein….”; in addition see at least [0085] via: “…a user may be required to first sell old stocks/players before adding new players. This can be accomplished by clicking on the "Sell Stock" link at the top of the page. The user may locate and designate the stock/player to be sold, and the "Sell" button may be activated to complete the sale….”)   
receiving, at the input module, additional user input related to at least one of the financial asset and a subsequent selection of another financial asset (See at least [0093] via: “… the buying and selling of player stocks may be as simple as an add/drop system. For example, a user simply may add stocks from currently available stocks…”; in addition see at least [0098] via: “…An "edit" button may be used to cause a window to appear to allow the user to add any stock symbol or click on the "Symbol Lookup" to find one…”; in addition see at least [0099] via: “…In the display 1600 of FIG. 16, the user is able to enter symbols in the box 1602 and add it via add button 1604 to the list of stocks to be included in the ticker 1610…”; in addition see at least [0130] via: “…players can add and drop a stock from their team..”) 

Johnson does not teach the following limitations that are taught by Cutler

determining, at the ranking module, an updated ranking of the plurality of risk groups based on the additional user input; and (See at least [0155] via: “…For each security, the rank value will be updated as new trade information (trade price, new session high and new session low) is received and processed by the securities tracking system 10. The rank values can be calculated on a real time basis and displayed on a real time basis or on a near real time basis depending on the display 28 refresh options selected by the user…”) 
automatically rearranginq, at the graphics module, the positioning of the plurality of cells on the display device based on the updated ranking (See at least [0156] via: “…In the example of FIG. 10, the table 56f illustrates the securities ordered by the securities' corresponding rank value in descending order. As with the other modes described herein, the table 56f can be updated using dynamic sorting. That is, at each screen refresh, the table can be reordered row by row to place the securities in order based on the updated values in the selected column. Also, the columns can be displayed in ascending or descending order…”; in addition see at least [0157] via: “… FIG. 10 illustrates a list of securities sorted by the securities having the highest numerical high rank. In the example, the security represented by the symbol ASML has a rank value of one hundred percent, indicating that the last trade was at the session high. As another example, the security represented by the symbol MERQ had a last trade of $39.12 which was about 97.4 percent of the day's range. In addition, MERQ has posted twenty two new highs for the session (as identified in column 306a). These indicators may assist the user in concluding that the value of the MERQ securities is trending in an upward direction…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to have modified Johnson with Cutler. Johnson relates to systems and/or methods for competitive simulations in which users build stock portfolios that compete against each other. The performance of each user's stock portfolio is based on one or more stock market related metrics (e.g., price per share, market capitalization, volume of trade, etc.) Johnson describes a technique for automatically selecting (or drafting) a team/portfolio, without direct user control; in addition to a semi-automatic drafting technique in which user preference information can be entered before the draft; a manual drafting technique in which a user may manually draft a team/portfolio, for instance by selecting a stock from a listing of all available stocks and drafting the stock by pressing a "BUY" button; and information on a stock received upon a user selecting (e.g., clicking on) a given symbol on a screen. Johnson is however silent with regards "receiving [...] additional user input related to at least one of the financial asset and a subsequent selection of another financial asset", "determining [...] an updated ranking of the plurality of risk groups based on the additional user input", and "automatically rearranging [...] the positioning of the plurality of cells on the display device based on the updated ranking" as taught by Cutler. Cutler discloses updating the rank value of each security based on new trade information as received and processed by a securities tracking system in addition to refreshing a display screen to place the securities in order based on the updated values in the selected column. Combining the competitive simulations in which users build stock portfolios that compete against each other, where the performance of each user's stock portfolio is based on one or more stock market related metrics as taught by Johnson with updates of rank values of new incoming securities and their refreshed presentation on a display is useful for investors in their evaluation of rank changes of securities as new incoming securities are input into the trading system. 


It would have been prima facie obvious to one of ordinary skill in the art to have modified Johnson. Although Johnson does not explicitly disclose: “displaying the plurality of risk groups and the financial asset as ranked, …  wherein remaining ones of the plurality of risk groups are displayed with respective graphical elements different from the common graphical element”, Johnson does teach:  “displaying the plurality of risk groups and the financial asset as ranked, wherein the financial asset and the first risk group are displayed with the common graphical element”; in addition to teaching “…a user may be required to first sell old stocks/players before adding new players. This can be accomplished by clicking on the "Sell Stock" link at the top of the page. The user may locate and designate the stock/player to be sold, and the "Sell" button may be activated to complete the sale….” [0085]; and  “…It will be appreciated that the displays/screenshots described herein are provided by way of example and illustration, and without limitation. Many combinations and/or arrangements of the relevant information, and selection and action mechanisms, are contemplated herein….” [00135].  Johnson’s teachings in combination would make it obvious that a plurality of risk groups be displayed with respective graphical elements such as “sell” that are different from the common graphical element “buy” as taught explicitly by Johnson.  This would lead to the predictable result of helping investors visualize in a chart a plurality of risk groups and the financial assets as ranked, displayed with corresponding different graphical element that would help them in their investment decisions.    

Regarding claim 30 Johnson teaches:
A computer-implemented method for operating a financial tool, the method comprising: 
at a computing device comprising an input module, a ranking module, and a graphics module, the computing device communicatively coupled with at least one financial information database over a network: Although Johnson does teach: “communicatively coupled with at least once financial information database over a network” (See at least: [0046] via: “…the NML may provide real 15-20 minute delayed financial market quotes from the NASDAQ, the American Exchange, the New York Stock Exchange, etc. In particular, FIG. 2 shows several illustrative stock exchanges that provide stock information for the National Money League, in accordance with an exemplary embodiment. FIG. 2 shows the NASDAQ 202, the NYSE 204, and AMEX 206, although other markets and/or exchanges are also possible…”), Johnson is silent “a computing device comprising an input module, ranking module, and graphics module” that is taught by Kimball: (See at least [0016] via: “…User interface module 120 controls at least a portion of the user interfaces of computer device 100 …. The user interface module 120 may include at least one of the following: a graphics module 122, … a clustering and ranking module 130, … a public feed module …) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson to incorporate the teachings of Kimball because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding systems and/or methods in which users build stock portfolios, with the performance of each user's stock portfolio being based on one or more stock market related metrics (e.g., price per share, market capitalization, volume of trade, etc.). with a user's portfolio formed and/or reformed so as to comply with certain predefined criteria (e.g., company traded on a particular exchange, company belonging to a particular market sector, etc.)., could be modified to include Kimball’s teaching regarding a computer implemented method that includes a computer device with a display,  a receiving input, comprising accessing information from an information library and sorting the information into information groups by grouping the information and further displaying in a first graphical user interface on the display a single subset or multiple subsets of the information groups arranged adjacent to each other within the display, and wherein the information groups each include an access point in order to facilitate users with a process that enables the inputing, ranking, and displaying of financial information managed by Johnson’s system.
receiving at the input module an indication of a portfolio composed of a first plurality of financial assets, the financial assets of the first plurality of financial assets belonging to one of a plurality of risk groups and being assigned to a category as part of a requlatory framework, the plurality of risk groups defining a plurality of risk levels for financial assets as part of the requlatory framework, the portfolio being associated with an aggregate risk level based on the risk groups to which the plurality of financial assets belong; (See at least [0062] via: “…portfolio may be created through a draft. When the "Auto Draft Team" option is selected, the team/portfolio may be selected automatically, without direct user controller…”; in addition see figure 6; in addition see at least [0110] via: “….a bench player may commit a technical foul (e.g., if it performs poorly, receives negative press, violates an SEC or other regulation or law, etc.)…”; in addition see at least [0127] via: “…Stock Feed Applications 2124 access stock feed applications, provide weekly closing feed for all stock symbols on Fridays, daily closing feed for all stock symbols, and hourly feed for all symbols included in active leagues….”)
acquiring at the input module and over the network financial data from the at least one financial information database, the financial data pertaining to a second plurality of financial assets being assigned to the category, the second plurality of financial assets belonginq to respective ones of the plurality of risk groups; (See at least [0062] via: “…portfolio may be created through a draft. When the "Auto Draft Team" option is selected, the team/portfolio may be selected automatically, without direct user controller…”; in addition see figure 6..”; in addition see at least: [0046] via: “…the NML may provide real 15-20 minute delayed financial market quotes from the NASDAQ, the American Exchange, the New York Stock Exchange, etc. In particular, FIG. 2 shows several illustrative stock exchanges that provide stock information for the National Money League, in accordance with an exemplary embodiment. FIG. 2 shows the NASDAQ 202, the NYSE 204, and AMEX 206, although other markets and/or exchanges are also possible….”; in addition see at least [0122] via: “…The National Money League may provide links and/or modules throughout the site for news and information regarding the stock market, financial and business, and/or sports. In certain exemplary embodiments, the news may be kept current using a commercially available feed…”)
ranking in real-time, at the ranking module the plurality of risk groups in accordance with a performance metric based on the financial data; (See at least [0063] via: “…"Semi-automatic" drafting also may be setup such that, for example, at least some user preference information is entered before the draft. For example, a user may rank order all stocks or a large number of stocks…. In still another example, a user may program the NML to favor certain types of stocks above others when performing the automatic selection (e.g., favor large value stocks, growth stocks, high market capitalization stocks, technology stocks, particular industry stocks, etc.)…” in addition see at least [0075] via: “…possible ..to receive real-time …. stock information…”) 
inserting at the ranking module the portfolio in the ranking in accordance with the performance metric; (See at least [0066] via: “…a user also may manually draft a team/portfolio. When the draft starts, the user may be able to select a stock by looking at the draft board….”; in addition see at least [0063] via: “…a user may rank order all stocks or a large number of stocks…”) 
assigning at the graphics module a graphical element to the portfolio that is representative of the aggregate risk level of the portfolio, the graphical element based on predetermined graphical elements associated with at least one of the risk groups; and (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; examiner notes that the action labelled column entirely populated with “Buy” represents a common graphical element to the financial asset and risk groups) 
displaying on the display device by the graphics module the plurality of risk groups and the portfolio as ranked as a chart comprising a plurality of cells, a positioning of the plurality cells on the display device corresponding to the ranking , wherein the portfolio is displayed with the graphical element and wherein the plurality of risk groups are displayed with the predetermined graphical elements. (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed….”; examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W; in addition see at least [00135] via: “…It will be appreciated that the displays/screenshots described herein are provided by way of example and illustration, and without limitation. Many combinations and/or arrangements of the relevant information, and selection and action mechanisms, are contemplated herein….”; in addition see at least [0085] via: “…a user may be required to first sell old stocks/players before adding new players. This can be accomplished by clicking on the "Sell Stock" link at the top of the page. The user may locate and designate the stock/player to be sold, and the "Sell" button may be activated to complete the sale….”)
receiving, at the input module, additional user input related to at least one of the first plurality of financial assets and a subsequent selection of other financial assets; (See at least [0093] via: “… the buying and selling of player stocks may be as simple as an add/drop system. For example, a user simply may add stocks from currently available stocks…”; in addition see at least [0098] via: “…An "edit" button may be used to cause a window to appear to allow the user to add any stock symbol or click on the "Symbol Lookup" to find one…”; in addition see at least [0099] via: “…In the display 1600 of FIG. 16, the user is able to enter symbols in the box 1602 and add it via add button 1604 to the list of stocks to be included in the ticker 1610…”; in addition see at least [0130] via: “…players can add and drop a stock from their team..”)

Johnson does not teach the following limitations that are taught by Cutler

determining, at the ranking module, an updated ranking of the plurality of risk groups based on the additional user input; and (See at least [0155] via: “…For each security, the rank value will be updated as new trade information (trade price, new session high and new session low) is received and processed by the securities tracking system 10. The rank values can be calculated on a real time basis and displayed on a real time basis or on a near real time basis depending on the display 28 refresh options selected by the user…”) 
automatically rearranging, at the graphics module, the positioning of the plurality of cells on the display device based on the updated ranking (See at least [0156] via: “…In the example of FIG. 10, the table 56f illustrates the securities ordered by the securities' corresponding rank value in descending order. As with the other modes described herein, the table 56f can be updated using dynamic sorting. That is, at each screen refresh, the table can be reordered row by row to place the securities in order based on the updated values in the selected column. Also, the columns can be displayed in ascending or descending order…”; in addition see at least [0157] via: “… FIG. 10 illustrates a list of securities sorted by the securities having the highest numerical high rank. In the example, the security represented by the symbol ASML has a rank value of one hundred percent, indicating that the last trade was at the session high. As another example, the security represented by the symbol MERQ had a last trade of $39.12 which was about 97.4 percent of the day's range. In addition, MERQ has posted twenty two new highs for the session (as identified in column 306a). These indicators may assist the user in concluding that the value of the MERQ securities is trending in an upward direction…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to have modified Johnson with Cutler. Johnson relates to systems and/or methods for competitive simulations in which users build stock portfolios that compete against each other. The performance of each user's stock portfolio is based on one or more stock market related metrics (e.g., price per share, market capitalization, volume of trade, etc.) Johnson describes a technique for automatically selecting (or drafting) a team/portfolio, without direct user control; in addition to a semi-automatic drafting technique in which user preference information can be entered before the draft; a manual drafting technique in which a user may manually draft a team/portfolio, for instance by selecting a stock from a listing of all available stocks and drafting the stock by pressing a "BUY" button; and information on a stock received upon a user selecting (e.g., clicking on) a given symbol on a screen. Johnson is however silent with regards "receiving [...] additional user input related to at least one of the financial asset and a subsequent selection of another financial asset", "determining [...] an updated ranking of the plurality of risk groups based on the additional user input", and "automatically rearranging [...] the positioning of the plurality of cells on the display device based on the updated ranking" as taught by Cutler. Cutler discloses updating the rank value of each security based on new trade information as received and processed by a securities tracking system in addition to refreshing a display screen to place the securities in order based on the updated values in the selected column. Combining the competitive simulations in which users build stock portfolios that compete against each other, where the performance of each user's stock portfolio is based on one or more stock market related metrics as taught by Johnson with updates of rank values of new incoming securities and their refreshed presentation on a display is useful for investors in their evaluation of rank changes of securities as new incoming securities are input into the trading system.

It would have been prima facie obvious to one of ordinary skill in the art to have modified Johnson. Although Johnson does not explicitly disclose: “displaying the plurality of risk groups and the financial asset as ranked, …  wherein remaining ones of the plurality of risk groups are displayed with respective graphical elements different from the common graphical element”, Johnson does teach:  “displaying the plurality of risk groups and the financial asset as ranked, wherein the financial asset and the first risk group are displayed with the common graphical element”; in addition to teaching “…a user may be required to first sell old stocks/players before adding new players. This can be accomplished by clicking on the "Sell Stock" link at the top of the page. The user may locate and designate the stock/player to be sold, and the "Sell" button may be activated to complete the sale….” [0085]; and  “…It will be appreciated that the displays/screenshots described herein are provided by way of example and illustration, and without limitation. Many combinations and/or arrangements of the relevant information, and selection and action mechanisms, are contemplated herein….” [00135].  Johnson’s teachings in combination would make it obvious that a plurality of risk groups be displayed with respective graphical elements such as “sell” that are different from the common graphical element “buy” as taught explicitly by Johnson.  This would lead to the predictable result of helping investors visualize in a chart a plurality of risk groups and the financial assets as ranked, displayed with corresponding different graphical element that would help them in their investment decisions.  

Regarding claims 2 and 16 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein the financial asset is one of a mutual fund, a segregated fund, and an Exchange-Traded Fund. (See at least [0045] via: “…The exemplary embodiments described herein relate to systems and/or methods … in which users build stock portfolios…for example, the requirement to select a certain number of stocks from one or more particular exchanges (e.g., X stocks from NASDAQ, Y stocks from AMEX, etc.)”)  Examiner notes that a stock portfolio may refer to a mutual fund, segregated fund or Exchange traded fund. 

Regarding claims 3 and 17 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein the performance metric is a rate-of-return over a period of time (See at least [0062] via: “…a user may have a …portfolio selected automatically during the draft based on a specific characteristic/metric of the portfolio. One specific characteristic may be the performance of the stock over an arbitrary time period (e.g., the stock's change in price over the last 3 weeks, etc.)….”). 

Regarding claims 10 and 24 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein displaying the plurality of risk groups and the financial asset further comprises hiding at least one of the plurality of risk groups. (See at least [0070] via: “…Stocks may be filtered according to one or more categories. For example, stocks may be filtered to fill a particular sector by clicking a dropdown and selecting a "Filter" button, selecting a sector from a list.... FIG. 11 is an illustrative screen for filtering stocks by the sector to which they belong… By way of example and without limitation, stocks may be classified into some or all of the following sectors: Healthcare, Utilities, Industrial Goods, Consumer Goods, Services, Financial, Technology, Basic Materials…”)    

Regarding claims 11 and 25 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
The method of claim 1, further comprising changing a time period associated with the ranking. (See at least [0008] via: “…The stock market related metrics … are compared over one or more predefined periods …:”; in addition see at least [0009] via: “…A stock market related metric is tracked for each … stock …..with the … scenario occurring over a predetermined time period…”) 

Regarding claims 12 and 26 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
subsequent to displaying the plurality of risk groups and the financial asset, receiving an input indicative of deselecting the risk groups; and (See at least [0070] via: “…Stocks may be filtered according to one or more categories. For example, stocks may be filtered to fill a particular sector by clicking a dropdown and selecting a "Filter" button, selecting a sector from a list.... FIG. 11 is an illustrative screen for filtering stocks by the sector to which they belong… By way of example and without limitation, stocks may be classified into some or all of the following sectors: Healthcare, Utilities, Industrial Goods, Consumer Goods, Services, Financial, Technology, Basic Materials…”) 
displaying the financial asset as ranked with the common graphical element. (See at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed.    examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W)   

Regarding claims 13 and 27 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a plurality of interactive elements each associated with a respective one of the plurality of risk groups, the method further comprising, in response to detecting an interaction with one of the plurality of interactive elements, displaying a contextual menu. (See at least [0068] via: “…FIG. 10 is an illustrative screen for specifying the status of the stock… The status may be specified via a dropdown, selecting from a list 1000, which may include options for setting the particular stock as a sector stock, utility stock, or bench stock…”) Examiner notes that the contextual menu corresponds to the dropdown menu with the interactive element used to select from a list 1000 as shown in Fig 10

Regarding claims 14 and 28 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 13 & claims 15 and 27 respectively. Johnson also teaches
wherein displaying the contextual menu comprises displaying at least one supplementary interactive element, the method further comprising: (See at least [0068] via: “…FIG. 10 is an illustrative screen for specifying the status of the stock… The status may be specified via a dropdown, selecting from a list 1000, which may include options for setting the particular stock as a sector stock, utility stock, or bench stock…”) Examiner notes that the contextual menu corresponds to the dropdown menu with the interactive element used to select from a list 1000 as shown in Fig 10    
in response to detecting a supplementary interaction with one of the at least one supplementary interactive elements: 
receiving a selection of a supplementary financial asset based on the supplementary interaction; (See at least [0062] via: “…portfolio may be created through a draft. When the "Auto Draft Team" option is selected, the team/portfolio may be selected automatically, without direct user controller…”; in addition see figure 6) 
inserting the supplementary financial asset in the ranking in accordance with the performance metric; ; (See at least [0066] via: “…a user also may manually draft a team/portfolio. When the draft starts, the user may be able to select a stock by looking at the draft board….”; in addition see at least [0063] via: “…a user may rank order all stocks or a large number of stocks…”) 
assigning a supplementary common graphical element to the supplementary financial asset based on the risk group to which the financial asset belongs; and (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; examiner notes that the action labelled column entirely populated with “Buy” represents a common graphical element to the financial asset and risk groups) 
displaying the plurality of risk groups, the financial asset, and the supplementary financial asset as ranked with the common graphical element and the supplementary common graphical element. (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed.    examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W. A supplementary common graphical element is populated under the “Watch” labelled column) 


Claims 5-7, 19-21 are rejected under 35 U.S.C. 103 as being un-patentable by Johnson in view of Kimball, in view of Novel Investor Annual Asset Class Returns (6-8-2017) hereinafter “Novel” 

Regarding claims 5 and 19 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson is silent regarding the following that is taught by Novel:
wherein the common graphical element is a colour.  (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding common graphical element represented by a different color, ordered in each column with increasing annual returns from bottom to top. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel to incorporate the teachings of Novel because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding method and system in which users build stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Novel’s teaching regarding a chart for the display of an investment portfolio with each asset class and investment portfolio assigned a corresponding different color according to risk in this way facilitating the identification of the various asset classes and financial asset.

Regarding claim 6 and claim 20 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson is silent regarding the following that is taught by Novel:
wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a chart with a plurality of rows, at least one column, and defining a plurality of cells, each of the at least one columns being representative of a respective time period, and each cell having a respective label indicative of one of one of the risk groups and the financial asset. (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset AA as ranked, with a plurality of rows, at least one column representing a yearly period and each cell labeled and indicative of one of the risk groups and the financial asset labelled.   

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel to incorporate the teachings of Novel because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding method and system in which users build stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Novel’s teaching regarding a chart for the display of an investment portfolio in conjunction with asset classes or differing risk levels whereby columns represent various time periods and rows represent asset classes, each labelled according to risk level in order to facilitate the identification of risk for the various asset classes and financial asset according to the degree of risk levels for each.

Regarding claims 7 and 21 Johnson, Kimball and Cutler teach the invention as claimed and detailed above with respect to claims 1 and 15, and Novel teaches the invention with respect to claims 6 and 20. Novel also teaches:
wherein each risk group is colour-coded, wherein displaying the plurality of risk groups and the financial asset as ranked further comprises displaying a risk bar which sorts the colours according to the risk levels from lowest to highest. (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding common graphical element ordered in each column with increasing returns from bottom to top, in addition to a risk bar labelled “Asset Class-Index” which assigns specific colors to each asset class as well as posting the risk level of each class.   

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel to incorporate the teachings of Novel because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding method and system in which users build stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Novel’s teaching regarding a chart for the display of an investment portfolio in conjunction with asset classes or differing risk levels with different colors corresponding to different risk levels and with a risk bar identifying the risk represented by each color in order to help the investor identify with ease the risk levels of the various asset classes and the financial asset.

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being un-patentable by Johnson in view of Kimball, in view of Novel and in further view of Barry Ritholtz Annual return by Asset Class (8-9-2016) hereinafter “Ritholtz”
 
Regarding claims 8 and 22 Johnson, Kimball, Cutler and Novel teach the invention as claimed and detailed above with respect to claim 1, 6 and 7 & claims 15, 20 and 21 respectively. However, Johnson, Kimball, Cutler and Novel are silent with respect to the following claim that is taught by Ritholtz:
wherein displaying the plurality of risk groups and the financial asset as ranked further comprises displaying an additional column defining a second plurality of cells, each of the second plurality of cells representative of an average.  (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding common graphical element ordered in each column with increasing returns from bottom to top, in addition to a column representing the average over the years 03 to 2012. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel in further view of Ritholtz to incorporate the teachings of Ritholtz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching in view of Novel regarding method and system in which users build and view stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Ritholtz’s teaching regarding a chart for the display of an investment portfolio in conjunction with asset classes or differing risk levels whereby columns represent various time periods and rows representing asset classes of various risk levels with an additional column summarizing average returns of the asset classes and financial asset over several years in order to better facilitate the understanding of the investor how on average did the various asset classes and financial asset perform over a range of years. 

Regarding claims 9 and 23 Johnson, Kimball, Cutler and Novel teach the invention as claimed and detailed above with respect to claim 1, 6 and 7 & claims 15, 20 and 21 respectively. However, Johnson, Kimball, Cutler and Novel are silent with respect to the following claim that is taught by Ritholtz:
wherein displaying the plurality of risk groups and the financial asset as ranked further comprises overlaying a trend line connecting cells having the labels indicative of the financial asset.  (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding common graphical element ordered in each column with increasing returns from bottom to top, in addition to a trend line connecting as an example the financial asset labelled “Asset Alloc”.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel and further in view of Ritholtz to incorporate the teachings of Ritholtz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding method and system in which users build and display stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Ritholtz’s teaching regarding a chart for the display of an investment portfolio in conjunction with asset classes or differing risk levels whereby columns represent various time periods and rows representing asset classes of various risk levels including an overlaid trend line connecting cells corresponding to a given specific asset class or financial asset over the various time periods, in order to facilitate the view of how an asset performs year to year. 

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.

Applicant amended independent claims 1, 15, 29 and 30, and dependent claims 6 and 20 as posted in the above analysis with additions underlined 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Applicant arguments regarding STEP 2A PRONG TWO and STEP 2B: 

Applicant argues that in view of the amendments of claims 1, 15, 29 and 30, the claims recite sufficient additional elements to impose a "meaningful limit on the abstract idea", and that the claims integrate the abstract idea into a practical application. In particular, the Applicant argues that the additional claim elements recite a specific manner of automatically displaying a plurality of risk groups and a financial asset based on their ranking. This provides specific technological improvement over prior, static, financial tools and systems, resulting in an improved risk assessment tool. The Applicant adds that compared to conventional risk assessment tools, the solution proposed by the present application improves the visual representation of the rates-of-return for different risk groups for one or more selected financial asset(s).    .

The Examiner disagrees. The arguments of the Applicant center in showing that that by means of a computer, a novel solution for the comparing and assessment of  financial assets against other like assets was reached by the invention, and based on this the Applicant concludes that the invention integrates the judicial exception into a practical application, and or provides an inventive concept. The Applicant is wrong in interpreting “practical application” as it is colloquially used. Instead in order to show that the claims as a whole integrate the abstract idea into a practical application the Applicant must show a technological improvement in the hardware or software used in the invention which has not been shown.   

Specifically there are no additional elements in the claim that impose a meaningful limit on the abstract idea. The recited additional elements: “at a computing device comprising an input module, a ranking module, and a graphics module, the computing device communicatively coupled with at least one financial information database over a network”; and “display device“; “a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit“; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the additional insignificant extra solution activities to the judicial exception : “acquiring… financial data“; “displaying the plurality of risk groups and the financial asset as ranked, as a chart comprising a plurality of cells, a positioning of the plurality cells on the display device corresponding to the ranking wherein the financial asset and the first risk group are displayed with the common graphical element, and wherein remaining ones of the plurality of risk groups are displayed with respective graphical elements different from the common graphical element“; and “receiving, …, additional user input related to at least one of the financial asset and a subsequent selection of another financial asset“; are specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore the above recited additional insignificant extra solution activities to the judicial exception Under Step 2B further analysis under well-understood routine conventional (WURC) option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

As a result claims 1-3, 5-17, and 19-30 remain rejected under 35 U.S.C. 101. 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:

The applicant's arguments with respect to claims 1, 15, 29 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of claims 1-3, 5-17, and 19-30 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. Examiner also maintains the rejection of claims 1-3, 5-17 and 19-30 under 35 USC § 103.  

In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697